Case 2:18-ml-02814-AB-FFM Document 199-26 Filed 02/26/19 Page 1 of 3 Page ID
                                 #:6525




                EXHIBIT 45
                                                                                                                                          EXHIBIT 45-1
                Case 2:18-ml-02814-AB-FFM Document 199-26 Filed 02/26/19 Page 2 of 3 Page ID
                                                 #:6526


                                                        DPS6 Quality Issue - European Perspective

                      Situation: The global DPS6 transmission issue potentially affects a limited volume of vehicles in Europe
                      (primarily Focus with a small number of Fiestas and B-MAXs) equipped with the 1.6 Sigma engine (and the 1.6
                      and 2.0 Sigma in Russia). The potentially affected in Europe were built from March 2012 to August 2013, and
                      include:
                           •   39,410 vehicle in Europe
                           •   38,500 vehicles in Russia.

                      Of these vehicles, 8,700 already have been repaired under warranty in Russia and Europe. Across Europe, we
                      do not intend to put in place an extended warranty given that customer complaints to date have been dealt with
                      efficiently under our warranty program.

                      In Israel, this issue potentially affects 17,000 vehicles (only Focus )and Focus has been placed on the leasing
                      company "black list" as a result of this issue. We are considering an extended warranty program in Israel to
                      repair trust due to the high percentage volume of affected vehicles in this market. In Israel, dealers will reach
                      out to customers on a proactive basis to have their vehicles inspected and where required, repaired.

                      Europe Statement:

                          •    The issue concerning the DPS6 PowerShift dry clutch gearbox potentially affects a relatively small
                               number of vehicles in Europe. As such, Ford of Europe will monitor the situation and will continue to
                               give our customers full support in line with our warranty programs.

                      Israel Statement:

                          •    The issue concerning the DPS6 PowerShift dry clutch gearbox has affected about 17,000 Focus
                               vehicles in Israel. We have already repaired about 7,000 vehicles to date under warranty. In Israel
                               dealers, will contact customers on a proactive basis to have their vehicles inspected and where required,
                               repaired.

                      Q&A:

                      Is Ford of Europe affected by the issues relating to the DPS6 gearbox that we have heard about in North
                      America and beyond? We can confirm that there are a relatively small number of vehicles that are potentially
                      affected by this issue. The issue relates to Fiesta, Focus and B-MAX models with the combination of petrol
                      powertrains and DSP6 dry clutch PowerShift gearbox that were built between March 2012 and August 2013.

                      How many vehicles could potentially be affected? About 40,000 in Western Europe and about 40,000 in
                      Russia. The potentially affected in Europe were built from March 2012 to August 2013.

                      What is the issue? There is the potential for an internal transmission seal to leak over time, allowing oil to
                      contaminate the clutch setup. If enough oil is in contact with the clutch over a long enough period of time, shift
                      quality may become degraded.

                      What will Ford of Europe do for customers of these vehicles? The vehicles potentially affected are covered
                      by the standard Ford warranty (Note: 2 or 3 years depending on local market regulations). Please note that 8,700
                      claims have already been received and repaired under warranty.

                      How many complaints have you had to date? We have already repaired 8,700 claims under warranty.

                      Does this affect all automatic gearboxes on vehicles sold in Europe? No. This only affects the DPS6 gearbox
                      (known as the PowerShift dry clutch) and only on Focus some Fiesta and B-MAX with petrol powertrains (1.6-
                      litre TiVCT and 1.0-litre EcoBoost).

                      What about Focus vehicles with diesel engine and PowerShift transmission? Those vehicles are equipped
                      with an MPS6 wet clutch PowerShift transmission which is not affected at all.

                      I have a PowerShift on my S-MAX. Does this affect me? No.




Produced Subject to a Confidential Protective Order                                                                                           VGSS-00324037
                                                                                                                                          EXHIBIT 45-2
                Case 2:18-ml-02814-AB-FFM Document 199-26 Filed 02/26/19 Page 3 of 3 Page ID
                                                 #:6527


                      Does this issue affect vehicles built with the PowerShift today? No. We have worked with our supplier and
                      all vehicles built from 2014MY onwards are not affected by this issue.

                      Who is the supplier for the leaking seal? We don't comment on supplier issues.

                      Is this a supplier issue? We don't comment on supplier issues.

                      When did you discover the issue? Ford recently concluded through analysis of warranty data that a
                      proactive approach was required to address this issue.

                      What is the recommended repair? The repair will include replacement of the transmission shaft seals, and
                      repair or replacement of the clutches as necessary.

                      Will the supplier pay for or contribute to the cost of any warranty claims? As part of our company policy
                      we do not publicly discuss our business relationship with suppliers.

                      How will this affect Ford of Europe's profitability? Many of the vehicles affected in Europe have already
                      been rectified. Therefore, we do not expect it to have a significant impact on Ford of Europe's financial results
                      in 2014.

                      Are dealers ready to handle customers coming to their dealerships? We do not anticipate a rush of
                      customers coming to Ford dealerships. The issue is confined to a small number of vehicles in Europe. Our
                      dealers will have the necessary parts available to handle customer issues in most cases.

                      Is Ford of Europe's decision not to extend the warranty of customers simply a way of avoiding additional
                      cost? No. We are confident that our existing warranty cover will ensure that our customers are not affected by
                      this action. We have already addressed at least 40% of all affected vehicles and will work with our dealer
                      partners to address further customer issues relating to DPS6 as appropriate.

                      Is this a safety issue for customers? No. Our team has investigated every report. After an exhaustive
                      engineering evaluation, we have identified the concern as a shift-quality issue, and not safety related.

                      Have there been any accidents or injuries related to this issue? No, there have been no accidents or injuries
                      related to this issue.

                      Are there any early warning signs or symptoms a customer may notice in relation to this condition? Some
                      customers have reported a clearly exaggerated shudder when pulling away from a stop. In some cases an oil leak
                      may be visible.

                      Is it OK to drive the vehicle until it is fixed? If you ever believe you are having an issue with your
                      Ford product, you should contact your local dealer immediately to have it inspected.




Produced Subject to a Confidential Protective Order                                                                                           VGSS-00324038
